El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Después de la ejecución sumaria de una hipoteca sobre una *85casa y solar, los deudores hipotecarios iniciaron este proce-dimiento para recobrar el importe de una supuesta exención por concepto de hogar seguro. Una de las defensas susci-tadas fue que el dinero había sido prestado con el fin de ter-minar la construcción de la casa. Los demandantes se opu-sieron a la prueba en apoyo de esta alegación.
La escritura de hipoteca describía la casa y el solar, y decía que el solar había sido adquirido por compra y que se había construido la casa. Fuera de esto no contenía nada que indicara que la casa hubiese sido terminada. El testi-monio al efecto de que la casa estaba aún en proceso de cons-trucción, aunque prácticamente terminada, y de que el prés-tamo había sido hecho con el objeto de que los deudores hi-potecarios concluyeran la obra, no varió en forma alguna los términos y condiciones del documento. La corte de distrito no cometió error al declarar sin lugar las objeciones de los demandantes.
 El juez de distrito, al resolver el caso, dijo que no tenía duda alguna de que el préstamo se hizo con el objeto de terminar el trabajo, o por lo menos cuando se aseveró que el dinero se necesitaba con ese fin. Hubo algún conflicto en la prueba a este respecto, mas no estamos en posición de decir que el juez sentenciador estuvo manifiestamente equivocado en sus conclusiones. Podría admitirse que la corte cometió error al eliminar la declaración de María Látimer al efecto de que no se necesitaban $5,000 para colocar las losetas, que era cuanto faltaba por hacer. Según la exposición deí caso y opinión, es bastante claro que si este testimonio no hubiese sido eliminado el resultado hubiera sido el mismo. El error, de haberse cometido, de eliminar este testimonio por el fun-damento de .que la testigo no había demostrado estar capaci-tada para servir como perito, es inofensivo.

La sentencia apelada debe ser confirmada.